Citation Nr: 1332823	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  07-08 044	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for drug and alcohol addiction, to include as secondary to an acquired psychiatric disorder including PTSD.

3.  Entitlement to service connection for disability of the feet.

4.  Entitlement to service connection for a disability of the left knee.

5.  Entitlement to service connection for a disability of the right hand.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.  

The case was remanded in February 2009, September 2011 and June 2013 for additional development.


FINDING OF FACT

In September 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claims for service connection for an acquired psychiatric disorder, drug and alcohol addiction, disability of the feet, a disability of the left knee and a disability of the right hand.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for an acquired psychiatric disorder, to include PTSD, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of the appeal for service connection for drug and alcohol addiction, to include as secondary to an acquired psychiatric disorder including PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

3.  The criteria for withdrawal of the appeal for service connection for disability of the feet by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

4.  The criteria for withdrawal of the appeal for service connection for a disability of the left knee by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

5.  The criteria for withdrawal of the appeal for service connection for a disability of the right hand by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the appeal for entitlement to service connection for an acquired psychiatric disorder, drug and alcohol addiction, disability of the feet, a disability of the left knee and a disability of the right hand.  See September 2013 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is dismissed.

The appeal for entitlement to service connection for drug and alcohol addiction, to include as secondary to an acquired psychiatric disorder including PTSD is dismissed.

The appeal for entitlement to service connection for disability of the feet is dismissed.

The appeal for entitlement to service connection for a disability of the left knee is dismissed.

The appeal for entitlement to service connection for a disability of the right hand is dismissed.



		
MILO H. HAWLEY 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


